Citation Nr: 0718761	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-16 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus, to include entitlement to 
separate evaluations for each ear.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran served on active duty from July 1966 to July 
1979; January 1991 to June 1991 and from October 1991 to 
February 1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied an evaluation in excess of 10 percent 
for bilateral tinnitus.


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The Court has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As set forth in more detail below, the facts in this case are 
not in dispute and the veteran's appeal must be denied as a 
matter of law.  Thus, the Board finds that any deficiency in 
VA's VCAA notice or development action is harmless error.  
Neither the veteran nor his representative has argued 
otherwise.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 
2006).

Background

A review of the record indicates that in a May 2002 rating 
decision, the RO granted service connection for bilateral 
tinnitus and assigned an initial 10 percent rating pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code 6260, the rating 
criteria for evaluating tinnitus.

The grant was based on evidence which includes a private 
medical report of May 2001, at which time the veteran 
complained of a history of high frequency ringing in both 
ears and increased hearing loss.  The veteran reported a 
history of acoustic trauma during service in Vietnam.  The 
impressions included bilateral tinnitus for many years, 
probably acoustic and neural in character.  Also considered 
was a VA audio examination conducted in April 2002 at which 
time the veteran complained of bilateral, constant, high-
pitched tinnitus. 

In March 2003, the veteran submitted a claim for an increased 
rating for his service-connected bilateral tinnitus.  That 
claim was denied later in March 2003.  

The veteran was afforded a VA audio examination in February 
2004, at which time complaints of tinnitus were noted, but no 
further details were reported and tinnitus was not diagnosed, 
as the report noted that this condition had previously been 
evaluated by VA in 2002.

In March 2004, the veteran filed a Notice of Disagreement, 
arguing that a higher rating for tinnitus was warranted.  The 
veteran's representative argued that the veteran was entitled 
to separate 10 percent ratings for tinnitus of each ear.  In 
an October 2004 rating decision, the 10 percent evaluation 
for tinnitus was continued.  

Legal Analysis

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a maximum 10 percent rating.

The Board has considered the veteran's contentions regarding 
the frequency of his tinnitus.  Regardless of its frequency, 
however, a maximum 10 percent rating is warranted under 
Diagnostic Code 6260.  No higher rating is available in the 
Rating Schedule for tinnitus.

The Board has also considered the contentions of the veteran 
and his representative to the effect that separate 10 percent 
ratings are warranted for tinnitus of each ear.  However, in 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit held that 38 C.F.R. § 4.25(b) and Diagnostic 
Code 6260 limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available. 38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher disability rating, 
including separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994) (holding that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits must be denied because of the absence of legal 
merit).

The Board further notes that the record contains no 
indication, nor has the veteran argued, that an 
extraschedular rating for tinnitus is warranted.  38 C.F.R. § 
3.321 (2006).  Thus, no action with respect to referral for 
consideration of an extra-schedular rating is warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to rating in excess of 10 percent for tinnitus is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


